          Case 9:20-cv-00135-DLC Document 7 Filed 03/19/21 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION

    RAYMOND ARLEN HOLMES,
                                                          CV 20–135–M–DLC
                         Petitioner,

         vs.                                               ORDER

    LYNN GUYER; AUSTIN
    KNUDSEN, 1 ATTORNEY
    GENERAL OF THE STATE OF
    MONTANA,

                         Respondents.

       Before the Court is the Findings and Recommendations of United States

Magistrate Judge Kathleen L. DeSoto. (Doc. 5.) Judge DeSoto recommends that

the Court dismiss Petitioner Raymond Arlen Holmes’ petition for writ of habeas

corpus for lack of jurisdiction. (Id.) She further recommends that the Court deny a

certificate of appealability. (Id. at 7.) Holmes does not object.

       Absent objection, the Court reviews for clear error. See United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474

U.S. 140, 149 (1985). Clear error review is “significantly deferential” and exists if



1
 Since Mr. Holmes filed his petition, Austin Knudsen has been elected Montana’s Attorney
General. See Attorney General Austin Knudsen, https://dojmt.gov/our-attorney-general/ (last
visited March 15, 2021); see also Ariz. Libertarian Party v. Reagan, 798 F.3d 723, 727 n.3 (9th
Cir. 2015) (“We may take judicial notice of ‘official information posted on a governmental
website, the accuracy of which [is] undisputed.”).
                                               -1-
         Case 9:20-cv-00135-DLC Document 7 Filed 03/19/21 Page 2 of 3



the Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations

omitted).

      Reviewing for clear error, the Court finds none. In addition to the issues

Judge DeSoto notes as they relate to whether Mr. Holmes’ claim is cognizable or

properly exhausted (Doc. 5 at 4–5), the Court agrees that his Petition is, at

minimum, second or successive. See 28 U.S.C. § 2244(b). Mr. Holmes provides

no indication that he has sought or received permission from the Ninth Circuit

Court of Appeals for such a petition. Thus, because Mr. Holmes has “failed to

comply with the gatekeeping requirements of 28 U.S.C. § 2244(b),” the Court

agrees with Judge DeSoto that it lacks jurisdiction to hear his claim. See Burton v.

Stewart, 549 U.S. 147, 149 (2007). And, the Court agrees that no jurists of reason

could disagree with this conclusion and that the issues presented by Mr. Holmes’

Petition do not deserve encouragement to proceed further; the Court will deny a

certificate of appealability. See Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)

(citation omitted).

      Accordingly, having conducted clear error review, IT IS ORDERED that the

Court ADOPTS Judge DeSoto’s Findings and Recommendations (Doc. 5) IN

FULL. Consequently, IT IS ORDERED that Mr. Holmes’ Petition (Doc. 1) is

DISMISSED for lack of jurisdiction.

                                         -2-
        Case 9:20-cv-00135-DLC Document 7 Filed 03/19/21 Page 3 of 3



      IT IS FURTHER ORDERED that the Clerk of Court shall enter, by separate

document, a judgment in favor of Respondents and against Mr. Holmes.

      Finally, IT IS ORDERED that a certificate of appealability is DENIED.

      DATED this 19th day of March.




                                      -3-
